Fourth Court of Appeals
                                San Antonio, Texas
                                     February 5, 2018

                                   No. 04-16-00508-CR

                                 Miguel AGUILAR, JR.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CRS1753 D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER

Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court